DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on newly discovered art of Laskar et al. for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
d 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2013/0286049 and further in view of Laskar et al. US 9,704,216.

In regarding to claim 1 Yang teaches:
1. A method for performing automatic adjustment and optimization display for a visible area of a screen, the method comprising: determining position information of a viewer and the screen according to a face recognition algorithm; 
In some embodiments a display image is adjusted (for example, rotated) using face detection. In some embodiments a camera is used to take one or more pictures of one or more users and to analyze the direction of the head of at least one user based on one or more picture. The display image is adjusted (for example, rotated) in response to the analysis of the direction of the head of at least one user.

Yang, 0010,0015-0017 emphasis added


However, Yang fails to explicitly teach but Laskar teaches:


determining an optimal visible area of the screen for the viewer according to a human eye view range algorithm; 
The concept uses face detection, in one embodiment, specifically the eyes, using camera and dynamically update screen dpi and rendered text size. A front-side camera can be used to detect a user's face—depending on how far the user's face is—and an estimated distance can be calculated to for subsequently dynamically changing screen and rendered text size. User input can be used as a secondary factor. For example, this works for 20/20 vision. If the person is farsighted and doesn't have reading glasses, the user can in put his or her farsightedness as user input.
Laskar, Figs. 1A-1H and col. 16 lines 45-6, emphasis added


and adjusting at least one of a size or a layout of a visible area of the screen according to the optimal visible area to obtain a size and layout of the visible area most suitable for viewing by the viewer.
The concept uses face detection, in one embodiment, specifically the eyes, using camera and dynamically update screen dpi and rendered text size. A front-side camera can be used to detect a user's face—depending on how far the user's face is—and an estimated distance can be calculated to for subsequently dynamically changing screen and rendered text size. User input can be used as a secondary factor. For example, this works for 20/20 vision. If the person is farsighted 
Laskar, Figs. 1A-1H and col. 16 lines 45-6, emphasis added 


Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine within the system of Yang in order determining an optimal visible area of the screen for the viewer according to a human eye view range algorithm and adjusting at least one of a size or a layout of a visible area of the screen according to the optimal visible area to obtain a size and layout of the visible area most suitable for viewing by the viewer; as such, user might be most comfortable viewing or most clearly see the rendered text and images at a different distance from the display screen.
Laskar, col. 1 lines 24-44



Claim 10 list all similar elements of claim 1, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10.
Allowable Subject Matter
Claims 2-9 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481